UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-4054



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DARRYL QUINN MCDUFFIE, a/k/a Larry Turner,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-00-17-HO)


Submitted:   August 14, 2001                 Decided:   August 30, 2001


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Ethan A. Ontjes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Q. McDuffie pled guilty, pursuant to a written plea

agreement, to possession of a firearm by a convicted felon, 18

U.S.C.A. § 922(g) (West 2000), and passing counterfeit currency in

violation of 18 U.S.C. § 472 (1994). McDuffie received an enhanced

sentence as an armed career criminal under 18 U.S.C. § 924(e)

(1994).   He appeals, claiming his sentence should be vacated in

light of the Supreme Court’s recent opinion in Apprendi v. New

Jersey, 530 U.S. 466 (2000).   We conclude Apprendi does not affect

McDuffie’s sentence for being an armed career criminal.

     Accordingly, we affirm McDuffie’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2